Oo ww nN WD Nn BB W NN

NO NO NO HN HN HN HN HK KR He He He Ree ee eRe
OH NN HD Nn B WN KF COD OHO WN DW NH BB WW NO KY SO

 

 

Case 2:19-cr-00111-WFN ECF No. 312

William D. Hyslop

United States Attorney

Eastern District of Washington
Caitlin Baunsgard

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 11/06/19 PagelD.945 Page 1 of 15

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

V.

LUIS MANUEL FARIAS-CARDENAS,

JOSHUA ISAAC STINE
(a/k/a “Heat’”),
PATRICK ELLIOTT PEARSON,
CRISTIAN MISAEL GOMEZ
(a/k/a “Flako’),
LUIS MANUEL RAMIREZ
(a/k/a “Sin’’),
ZACARIAS MARTINEZ-GARZA
(a/k/a “Listo”’),

No. 2:19-CR-00111-WEN

SUPERSEDING INDICTMENT

Vio.: 21 U.S.C. §§ 846, 841(a)(1),
(b)(1)(A)(viii), and (b)(1)(C)
Conspiracy to Distribute 500
Grams or More of a Mixture
or Substance Containing a
Detectable Amount of
Methamphetamine and a
Mixture or Substance
Containing a Detectable
Amount of Heroin (Count 1)

21 U.S.C. § 841(a)(1),

NOE ANGEL GONZALEZ-MARTINEZ, (b)(1)(A)(viii)

MARIANO RUIZ-BALDERAS
(a/k/a “Felix”,

JESSE LEON MANION, JR.,

HEATHER ELAINE KEATING,

LEONEL CABALLERO,

FORREST WALKER HERZOG,

AMY JO DYGERT,

RANDALL CURTIS GROSS,

MICHAEL EDWARD McLAUGHLIN,

JESUS VALENCIA-MORFIN,
GERARDO FARIAS-CONTRERAS
(a/k/a/ Tomas GOMEZ), and

SUPERSEDING INDICTMENT - 1

Distribution of 50 Grams or
More of Actual (Pure)
Methamphetamine

(Counts 2-5, 8, 12)

21 U.S.C. § 841(a)(1),
(b)(1)(C)

Distribution of a Mixture or
Substance Containing
Methamphetamine (Counts
6, 7,9, 11, 13, 15,27)

 
Oo OO st NH NA fF W NN

NO NO NH HO NY HN NH HN NO KR KR Ke He KH KS HR KS
Oo yt WD NA BP W NY —& CO OO WW HN QHD Nn HB WW NO — OC

 

 

Case 2:19-cr-00111-WFN ECF No. 312

ELICEO FARTAS-CARDENAS,

Defendants.

SUPERSEDING INDICTMENT - 2

 

filed 11/06/19 PagelD.946 Page 2 of 15

21 U.S.C. § 841(a)(1),
(b)(1)(C)

Distribution of a Mixture or
Substance Containing Heroin
(Counts 14-15, 27)

21 U.S.C. § 841(a)(1),
(b)(1)(B)G@)

Possession with Intent to
Distribute 100 Grams or
More of a Mixture or
Substance Containing Heroin
(Count 16)

21 U.S.C. § 841(a)(1),
(b)(1)(A) (viii)
Possession with Intent to
Distribute 500 Grams or
More of a Mixture or
Substance Containing
Methamphetamine
(Counts 17-18)

21 U.S.C. § 841(a)(1),
(b)(1)(A) (viii)

Possession with Intent to
Distribute 50 Grams or More
of Actual (Pure)
Methamphetamine

(Counts 19, 21)

21 U.S.C. § 841(a)(1),
(b)(1)(B) (viii)

Possession with Intent to
Distribute 5 Grams or More
of Actual (Pure)
Methamphetamine

(Count 20)
o WN as HD NA SB W NHN

NO NO NO NO NH NO NN ND HN = & He KR Se Re RP SS =|
Oo sa WD A BP WN NN KF OC OO WB aN ND NA HB WW NO KY CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.947 Page 3 of 15

18 U.S.C. § 111(b)

Assault with Deadly Weapon
on Federal Law Enforcement
Officers (Counts 23-24)

18 U.S.C. § 924(c)(1)(A) (iii)
Discharge of a Firearm
During and in Relation to a
Crime of Violence

(Count 25)

18 U.S.C. §§ 922(g)(1),
924(a)(2)

Felon in Possession of a
Firearm (Counts 10, 22, 26)

21 US.C. § 853, 18 U.S.C.
§ 924, 28 US.C. § 2461
Forfeiture Allegations

 

The Grand Jury charges:
COUNT 1

Beginning on a date unknown, but at least by on or about March 2015, and
continuing until on or about July16, 2019, in the Eastern District of Washington and
elsewhere, the Defendants, LUIS MANUEL FARIAS-CARDENAS, JOSHUA
ISAAC STINE (a/k/a “Heat’”), PATRICK ELLIOTT PEARSON, CRISTIAN
MISAEL GOMEZ (a/k/a/ “Flako”), LUIS MANUEL RAMIREZ (a/k/a “Sin”),
ZACARIAS MARTINEZ-GARZA (a/k/a “Listo”), NOE ANGEL GONZALEZ-
MARTINEZ, MARIANO RUIZ-BALDERAS (a/k/a “Felix’’), JESSE LEON
MANION, JR., HEATHER ELAINE KEATING, LEONEL CABALLERO,
FORREST WALKER HERZOG, AMY JO DYGERT, RANDALL CURTIS GROSS,
MICHAEL EDWARD MCLAUGHLIN, JESUS VALENCIA-MORFIN, GERARDO
FARTAS-CONTRERAS (a/k/a/ Tomas GOMEZ), and ELICEO FARIAS-

SUPERSEDING INDICTMENT - 3
oO DB sa DBD WN FP W NHN

NO NYO NYO NO HO ND NM YN NO B&B Fe §— SB HF HH S| S| eS
So sat HD nA FP W NY FY CO OO Wn NADA NA BP WH WN K CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.948 Page 4 of 15

CARDENAS, did knowingly and intentionally combine, conspire, confederate and
agree together with each other and with other persons, both known and unknown, to
commit the following offense against the United States: distribution of 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine,
a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii), or distribtion of a mixure or substance containing a detectable amount
of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), all in violation of 21 U.S.C.
§ 846.
COUNT 2
On or about December 3, 2018, in the Eastern District of Washington, the
Defendants, JOSHUA ISAAC STINE (a/k/a “Heat”) and LUIS MANUEL RAMIREZ
(a/k/a “Sin”), knowingly and intentionally distributed 50 grams or more of actual
(pure) methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (6) (A) (viii).
COUNT 3
On or about December 19, 2018, in the Eastern District of Washington, the
Defendant, JOSHUA ISAAC STINE (a/k/a “Heat”), knowingly and intentionally
distributed 50 grams or more of actual (pure) methamphetamine, a Schedule IT
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 4
On or about January 10, 2019, in the Eastern District of Washington, the
Defendant, JOSHUA ISAAC STINE (a/k/a “Heat”), knowingly and intentionally
distributed 50 grams or more of actual (pure) methamphetamine, a Schedule II
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 5
On or about February 4, 2019, in the Eastern District of Washington, the
Defendant, JOSHUA ISAAC STINE (a/k/a “Heat”), knowingly and intentionally

SUPERSEDING INDICTMENT - 4
Oo WH as HD NA FP W NN

DO NO NO NH NY NHN NWN HY NY HH KF KF KF! ee ee Se
Oo sa NH NA BB WW NY KF CO OO WnH HA Nn BP W NO YK CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.949 Page 5 of 15

distributed 50 grams or more of actual (pure) methamphetamine, a Schedule II
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 6
On or about February 28, 2019, in the Eastern District of Washington, the
Defendant, ZACARIAS MARTINEZ-GARZA (a/k/a “Listo”), knowingly and
intentionally distributed a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841 (a)(1), (6)CU)(C).
COUNT 7
On or about March 5, 2019, in the Eastern District of Washington, the
Defendant, CRISTIAN MISAEL GOMEZ (a/k/a/ “Flako”), knowingly and
intentionally distributed a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841 (a)(1), (o)A)(C).
COUNT 8
On or about March 20, 2019, in the Eastern District of Washington, the
Defendants, JOSHUA ISAAC STINE (a/k/a “Heat”) and CRISTIAN MISAEL
GOMEZ, knowingly and intentionally distributed 50 grams or more of actual (pure)
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (6) (A) (viii).
COUNT 9
On or about March 20, 2019, in the Eastern District of Washington, the
Defendant, CRISTIAN MISAEL GOMEZ (a/k/a/ “Flako”), knowingly and
intentionally distributed a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

§ 841(a)(1), (o)\CL\(C).

SUPERSEDING INDICTMENT - 5
Oo CO ny HD NA BP WW _ NY

NO NO NO HO HN NHN YN NN NO KF KF KF HF KF OS | OS =
oOo say HD Nn B WwW NY KK CO HO Wn HA Nn BP W NN kK CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.950 Page 6 of 15

COUNT 10
On or about March 31, 2019, in the Eastern District of Washington, the
Defendant, CRISTIAN MISAEL GOMEZ (a/k/a/ “Flako”), knowing of his status as a
person previously convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess in and affecting commerce, a firearm, to
wit: a Smith & Wesson Model SW4O0F, .40 caliber semi-automatic handgun, bearing
serial number PAB0760, which firearm had theretofore been transported in interstate
and foreign commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
COUNT 11
On or about April 22, 2019, in the Eastern District of Washington, the
Defendant, FORREST WALKER HERZOG, knowingly and intentionally distributed
a mixture or substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
COUNT 12
On or about May 2, 2019, in the Eastern District of Washington, the Defendant,
JOSHUA ISAAC STINE (a/k/a “Heat’’), knowingly and intentionally distributed 50
grams or more of actual (pure) methamphetamine, a Schedule II controlled substance,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 13
On or about May 2, 2019, in the Eastern District of Washington, the Defendant,
ZACARIAS MARTINEZ-GARZA (a/k/a “Listo”), knowingly and intentionally
distributed a mixture or substance containing a detectable amount of
methamphetamine, a Schedule JI controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (b)C1)(C).
COUNT 14
On or about July 1, 2019, in the Eastern District of Washington, the Defendant,
RANDALL CURTIS GROSS, knowingly and intentionally distributed a mixture or

SUPERSEDING INDICTMENT - 6
Oo wo nN WD A BB W NN FY

NO NO NO HN KH HN bh bP KR eRe Re Re ee ee ee
CO NN WD Nn B WN KF ODO UO WN WD WN B WW NO KF CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.951 Page 7 of 15

substance containing a detectable amount of heroin, a Schedule | controlled substance,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
COUNT 15
On or about July 2, 2019, in the Eastern District of Washington, the Defendant,
RANDALL CURTIS GROSS, knowingly and intentionally distributed a mixture or
substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, and a mixture or substance containing a detectable amount of
heroin, a Schedule I controlled substance, all in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(C).
COUNT 16
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, LUIS MANUEL FARIAS-CARDENAS, knowingly and intentionally
possessed with the intent to distribute 100 grams or more of a mixture or substance
containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)().
COUNT 17
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, JOSHUA ISAAC STINE (a/k/a “Heat’), knowingly and intentionally
possessed with the intent to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule IT controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1 )(A)(viii).
COUNT 18
On or about July 16, 2019, in the Eastern District of Washington, the
Defendants, JESUS VALENCIA-MORFIN and GERARDO FARIAS-CONTRERAS
(a/k/a Tomas GOMEZ), knowingly and intentionally possessed with the intent to
distribute 500 grams or more of a mixture or substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(A)(vill). A \\
SUPERSEDING INDICTMENT - 7
oO DWN aN HD NA BP WN

NO NO NH HN HN HN KN HN HN BR Se BRB RR Se =| eS
Oo sat HD A BF W_ ND FY CO OO WW IN DA NA Bh WD NO KF CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.952 Page 8 of 15

COUNT 19
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, FORREST WALKER HERZOG, knowingly and intentionally possessed
with the intent to distribute 50 grams or more of actual (pure) methamphetamine, a
Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 20
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, MARIANO RUIZ-BALDERAS (a/k/a “Felix’”), knowingly and
intentionally possessed with the intent to distribute 5 grams or more of actual (pure)
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (6)(1)(B)(viii).
COUNT 21
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, MICHAEL EDWARD McLAUGHLIN, knowingly and intentionally
possessed with the intent to distribute 50 grams or more of actual (pure)
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), (6) )(A)(wiii).
COUNT 22
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, JOSHUA ISAAC STINE (a/k/a “Heat”), knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding one
year, did knowingly possess in and affecting commerce, firearms, to wit:

- aRuger New Model Blackhawk, .45 caliber revolver, bearing serial number
46-15779;

- aManurhin S.A., Model PP, .32 caliber semi-automatic handgun, with an
obliterated serial number;

- aLorcin Engineering Model L22, .22 caliber semi-automatic handgun,
bearing serial number 007824;

SUPERSEDING INDICTMENT - 8
Oo WO YN HD NA BP WW NF

Oo NO NY NY NY NY NY NN ND §— HR HR FS Se Re ee SS
oOo say HD NA BP W NYO KY CO UO Wx HD NA BR WH NH KH CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.953 Page 9 of 15

- a Haskell (MFRG) Model JS45, .45 caliber semi-automatic handgun,
bearing serial number 029435;

- aZastava Model PAP, 7.62 caliber rifle, bearing serial number
ZAPAP1 101932;

- aKimber Model Ultra Covert II, .45 caliber semi-automatic handgun,
bearing serial number KU324858;

- a Taurus Model “Judge” revolver designed to fire .45 Long Colt or 410
shotgun ammunition, bearing serial number CM740365;

- aCZ (Ceska Zbrojovka) Model 70, 7.65 (.32) caliber semi-automatic
handgun, bearing serial number 703051;

- aKeltec (CNC Industries) Model P11, 9mm semi-automatic handgun,
bearing serial number AA3P33;

- aRuger Model Blackhawk, .41 caliber revolver, bearing serial number 47-
87885;

- aPhoenix Arms Model HP22, .22 caliber semi-automatic handgun, with an
obliterated serial number;

- aGlock Model 19, 9mm caliber semi-automatic handgun, bearing serial
number BHFA669;

- aHi-Point Model 995, 9mm caliber rifle, bearing serial number E9629B;
- aMossberg Model 590, 12-gauge shotgun, bearing serial number V0745386;
- a Ruger Model AR-556, 5.56 caliber rifle, bearing serial number 854-16911;

- aSmith and Wesson Model M&P 15, .223 caliber rifle, bearing serial
number SP02452;

- aRuger Model 22/45, .22 caliber semi-automatic handgun, bearing serial
number 224-12031;

- a Winchester Model 1300 “Defender”, 12-gauge shotgun, bearing serial
number L3547975;

- aSeekins Precision Model SP15, .223 caliber rifle, bearing serial number
000548; and

- an HS Products (IM Metal) Model XD40, .40 caliber semi-automatic
handgun, bearing serial number $229985,

which firearms had theretofore been transported in interstate and foreign commerce, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

SUPERSEDING INDICTMENT - 9
oO wD sn WDB NA BP WW NN

NO bBO NO HN HN NY HN HY NY BR Se Be Be eRe Re Se Se Se
Qo sa WD nN BP W NY FY CO OO Ww HD WN BW NO K& CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.954 Page 10 of 15

COUNT 23
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, PATRICK ELLIOTT PEARSON, did intentionally and forcibly assault
and inflict bodily injury upon A.B., a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives, by means and use of a deadly and dangereous
weapon, to wit: a Sun City Machinery Stevens 320 12-gauge pump action shotgun,
bearing serial number 1211118, while A.B. was engaged in and on account of, the
performance of his official duties, in violation of 18 U.S.C. § 111(b).
COUNT 24
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, PATRICK ELLIOTT PEARSON, did intentionally and forcibly assault
and inflict bodily injury upon B.R., a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives, by means and use of a deadly and dangereous
weapon, to wit: a Sun City Machinery Stevens 320 12-gauge pump action shotgun,
bearing serial number 1211118, while B.R. was engaged in and on account of, the
performance of his official duties, in violation of 18 U.S.C. § 111(b).
COUNT 25
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, PATRICK ELLIOTT PEARSON, did knowingly discharge and use a
firearm, to wit: a Sun City Machinery Stevens 320 12-gauge pump action shotgun,
bearing serial number 1211118, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States, to wit: Assault with a
Deadly Weapon on a Federal Law Enforcement Officer, in violation of 18 U.S.C.
§ 111(b), as charged in Count 23 and Count 24 of this Superseding Indictment, all in
violation of 18 U.S.C. § 924(c)(1)(A)(iii).
COUNT 26
On or about July 16, 2019, in the Eastern District of Washington, the
Defendant, PATRICK ELLIOTT PEARSON, knowing of his status as a person

SUPERSEDING INDICTMENT - 10
Oo won NHN NA fF W NHN

NO WHO BH HD HN HN HM HN ND HB HH KF KF Fe Fe Se S| |
Oo sa HD Mn FP W NY KF OC OO Wa HDA NA B WW NY KY OC

 

 

Case 2:19-cr-00111-WFN ECFNo. 312 filed 11/06/19 PagelD.955 Page 11 of 15

previously convicted of a crime punishable by imprisonment for a term exceeding one
year, did knowingly possess in and affecting commerce, a firearm, to wit: a Sun City
Machinery Stevens 320, 12-gauge pump action shotgun, bearing serial number
1211118, which firearm had theretofore been transported in interstate and foreign
commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
COUNT 27

On or about October 23, 2019, in the Eastern District of Washington, the
Defendant, ELICEO FARIAS-CARDENAS, knowingly and intentionally distributed
a mixture or substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, and a mixture or substance containing a detectable
amount of heroin, a Schedule I controlled substance, all in violation of 21 U.S.C. §
841(a)(1), (6)(1)(C).

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Superseding Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Controlled Substance Forfeitures

Pursuant to 21 U.S.C. § 853, upon conviction of a controlled substance
offense(s), in violation of 21 U.S.C. § 841, as set forth in Counts 1-9, 11-21, and 27,
of this Superseding Indictment, the Defendants, LUIS MANUEL FARIAS-
CARDENAS, JOSHUA ISAAC STINE (a/k/a “Heat’”), PATRICK ELLIOTT
PEARSON, CRISTIAN MISAEL GOMEZ (a/k/a “Flako”), LUIS MANUEL
RAMIREZ (a/k/a “Sin”), ZACARIAS MARTINEZ-GARZA (a/k/a “Listo”), NOE
ANGEL GONZALEZ-MARTINEZ, MARIANO RUIZ-BALDERAS (a/k/a “Felix”),
JESSE LEON MANION, JR., HEATHER ELAINE KEATING, LEONEL
CABALLERO, FORREST WALKER HERZOG, AMY JO DYGERT, RANDALL
CURTIS GROSS, MICHAEL EDWARD McLAUGHLIN, JESUS VALENCIA-
MORFIN, GERARDO FARIAS-CONTRERAS (a/k/a/ Tomas GOMEZ), and
ELICEO FARIAS-CARDENAS, shall forfeit to the United States of America, any

SUPERSEDING INDICTMENT - 11
0 ON A WA BR WwW bh

NO NO NO NO HN HN NN NN NO KH HK HK KF HK HF KF FEF RS
oOo ~~ HD Nn BP WH NON FSH CO HO WAND NA Bb WW NY KF CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.956 Page 12 of 15

property constituting, or derived from, any proceeds obtained, directly or indirectly, as
the result of such offense(s) and any property used or intended to be used, in any
manner or part, to commit or to facilitate the commission of the offense.
' The property to be forfeited includes, but is not limited to:
LUIS MANUEL FARIAS-CARDENAS (Count 1)
U.S. CURRENCY
$6,378.00 U.S. currency seized on July 16, 2019, by the United
States Drug Enforcement Administration pursuant to the
execution of a federal search and seizure warrant.
REAL PROPERTY
1. The real property being forfeited is commonly known as Parcel #:
121145000, Moses Lake, Washington, described as follows:

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, known as Parcel #: 121145000, Moses Lake,
Washington, legally described as follows:

LOTS 1 TO 3 BLOCK 2 WHEELER
Tax Parcel No. 121145000

2. The real property being forfeited is commonly known as Parcel #:
121146000, Moses Lake, Washington, described as follows:

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and

easements, known as Parcel #: 121146000, Moses Lake,
Washington, legally described as follows:

LOT 4 BLOCK 2 WHEELER

Tax Parcel No. 121146000

SUPERSEDING INDICTMENT - 12
Db bP BN PO NO KN WN NO NO HS HF HF KS KF eS ee Ol Sl ES ll
oOo sa HD NA BB WW NY KK CFC OO WA HN HD NA BP WW NN KF OC

oO WO YD DA Nn, FP WW WN

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.957 Page 13 of 15

The real property being forfeited is commonly known as 14929 NE 4"
Street, Moses Lake, Washington, described as follows:

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, known as 14929 NE 4" Street, Moses Lake,

Washington, legally described as follows:

LOTS 5 & 6 BLOCK 2 WHEELER
Tax Parcel Nos. 121147000 and 600437000

The real property being forfeited is commonly known as 1912 West
Atkinson Road, Moses Lake, Washington, described as follows:

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, located at 1912 West Atkinson Road, Moses Lake,
Washington, legally described as follows:

TAX #307 IN FU 222, BLK 49, Described as follows: Beginning
at the corner of FU 222, thence §52°27E along the SWly boundary
of FU 25.3'; thence $57°25'E 109.1'; thence $57°24'30"E 241' to
the TPOB; thence N32°35'30"E 315'; thence $57°24'30"E 155;
thence §32°35'30"W 348', more or less, to the SWly boundary of
said FU222; thence N40°42'10"W 114.84'; thence N57°24'30"W
45' to the TPOB. Containing 1.16 Acres, more or less.

Tax Parcel No. 2100492220300

The real property being forfeited is commonly known as 798 South
Thacker Road, Othello, Washington, described as follows:

All that lot or parcel of land, together with its buildings,
appurtenances, improvements, fixtures, attachments and
easements, located at 798 South Thacker Road, Othello,
Washington, legally described as follows:

TAX #118 IN FU 76, BLK 49 LYING W. OF THACKER ROAD,
Described as follows: that ptn of FU 76, Blk 49 as shown on the
7th revision of final plat, lying in the S1/2 of 8-15-29. Beginning at
the SW corner of said FU; thence N0°36'10"W along the West

SUPERSEDING INDICTMENT - 13
Oo mH sy DBD MN FB WW NN

NO NY NY NO NY HN WN NO NO KH HF KF KF KF KF FS OS hl Sh lS
Oo a HDA NN BP W NY FY CO UO WM Nn A BB WH NN Y CO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.958 Page 14 of 15

boundary of said Unit 100'; thence N71°45'E 591', more or less, to
the centerline of the county road known as Thacker Rd; thence
SEly along said centerline 303', more or less, to the South line of
said section; thence Wly along said South line 675'; more or less,
to the point of beginning.

Tax Parcel No. 2100490760400

GERARDO FARIAS-CONTRERAS (a/k/a/ Tomas GOMEZ)
(Counts | and 18 )

U.S. CURRENCY
$13,001.00 U.S. currency seized on July 16, 2019, by the

United States Drug Enforcement Administration pursuant to the
execution of a federal search and seizure warrant.

If any forfeitable property, as a result of any act or omission of the Defendant(s):

cannot be located upon the exercise of due diligence;

a
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p).

Firearm Forfeitures

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of a
firearm offense(s) in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as set forth in
Counts 10, 22 and 26; and in violation of 18 U.S.C. § 924(c)(1)(a)(iii), as set forth in
Count 25 of this Superseding Indictment, the Defendants JOSHUA ISAAC STINE
(Count 22), PATRICK ELLIOTT PEARSON (Counts 25 and 26), , and CRISTIAN
MISAEL GOMEZ (a/k/a/ “Flako”) (Count 10), shall forfeit to the United States of

SUPERSEDING INDICTMENT - 14
Oo WO NN WD NW BW NHN

NO NO PPO HN HN HN KH KR RO RRR Re Re Ree eee eee ee
oOo nN HD NA BW NON KF TODO OO WN WD NH B WW NO KF SO

 

 

Case 2:19-cr-00111-WFN ECF No. 312 filed 11/06/19 PagelD.959 Page 15 of 15

America, any firearms and ammunition involved or used in the commission of the

offense(s).

Dated: November € , 2019.

A TRUE BILL

   
 
 

William D. Hyslop
United States Attorney

Aesth aude?

Caitlin Bauns are \\
Assistant UnitedStates Attorney

SUPERSEDING INDICTMENT - 15
